DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 5/27/2022 has been entered.  Claim 16 has been canceled.  New claims 21-22 have been added.  Claims 1-15 and 17-22 are pending in the application.  Claims 1-12 have been withdrawn from consideration.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-15 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 has been amended to recite, “wherein the inorganic substrate is selected from the group consisting of semimetals and carbon materials, and combinations thereof”, thereby deleting “metals” from the Markush group as originally recited in canceled claim 6 in a clear attempt to exclude “metal” substrates as evidenced by Applicant’s accompanying arguments, however, given that there is no clear definition in the art for “semimetals” (as evidenced by the attached Vernon, Which Elements Are Metalloids?; Helmenstine, Semimetals or Metalloids; and the Wikipedia article entitled Semimetal), in comparison to the broader category of “metals”, and that the Applicant has provided no specific definition for the term “semimetals” in comparison to “metals” and only broadly recites that “the semimetal includes silicon, germanium, etc.” in Paragraph 0014 of the specification as filed, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention, based upon the amended Markush group, and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, particularly given that “germanium” and other Group 14 and 15 elements are often considered metals (as evidenced by Asoh, Paragraph 0123), and hence, the amended Markush group renders the claim indefinite.  Dependent claims 14-15 and 17-21 do not remedy the above and thus are indefinite for the same reasons.
Claim Rejections - 35 USC § 102
Claims 13-15 and 17-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai (US2017/0040200).  Bai discloses a cyclic olefin polymer bonding composition to be utilized to enable thin wafer handling during microelectronics manufacturing wherein the cyclic olefin polymer may be provided as a coating or as a free-standing film that is bonded to a first substrate (12) and/or a second substrate (24), such as via hot roll lamination at a temperature of about 60°C to about 200°C when utilizing a pre-formed dry film (Paragraph 0093), and then the first and second substrates are bonded in a face-to-face configuration with the bonding film, positioned therebetween (Entire document, particularly Abstract, Paragraphs 0060-0068 and 0093-0096; Examples; Claims 1-2, 13-18).  Bai discloses that preferred first substrates include substrates or devices fabricated from silicon and other semiconducting materials such as silicon-germanium (Paragraph 0060), particularly a silicon wafer as utilized in the examples wherein a bonding film is adhered via heat and pressure to the first substrate to form a first precursor structure (10) having the bonding layer (20) thereon (Examples, Fig. 1); and preferred second substrates include silicon, sapphire, quartz, metals, and various glasses and ceramics, particularly a carrier wafer (Paragraph 0064), with examples utilizing a silicon wafer coated with a polysiloxane or polymer release layer (Abstract; Paragraphs 0045, 0065; Examples, particularly Examples 11-13, 19, 22-23).  Bai also generally discloses that after application of the bonding composition, the bonding composition is preferably heated to from about 40°C to about 250°C, more preferably from about 90°C to about 250°C for time periods of from about 60 seconds to about 90 minutes, depending upon the composition, wherein baking can initiate a crosslinking reaction, thereby anticipating the broadly claimed “thermally modified” limitation; and that in some instances, the application and baking process can be repeated on a further aliquot of the composition so that the first bonding layer (20) is “built” on the first substrate (12) in multiple steps to obtain an average thickness of the resulting layer (20) of from about 1µm to about 200µm, more preferably from about 10µm to about 150µm, with examples at 5µm and 20µm (falling within the claimed recited in claim 21), thereby anticipating the broadly claimed “one or a plurality of thermally-modified polymer layers…bonded to an inorganic substrate” as in instant claims 13 and 14, and disclosing the claimed thickness with sufficient specificity to anticipate instant claim 21 (Paragraph 0062; Examples 25 and 28).  Hence, given that Bai clearly discloses that the first and/or second substrate(s) may be fabricated from silicon, i.e. a semimetal, with examples specifically utilizing silicon wafers, reading upon the broadly claimed “inorganic substrate is…semimetals” as in instant claim 13 and particularly “silicon” as in instant claim 22, Bai anticipates the claimed invention as broadly recited in instant claims 13-14 and 21-22.
With respect to instant claim 15, given that the polysiloxane layer as the preferred release or nonstick layer (32) is formed on the second substrate (24) and baked at elevated temperature, and then the resulting structure (22) is bonded and adjacent to the bonding layer (20) formed on the first substrate (12) wherein lamination of the two structures (10) and (22) is conducted under pressure and heat, particularly at a temperature of about 100°C to about 400°C, such that the polysiloxane release layer is also a “thermally modified polymer” layer, the invention taught by Bai anticipates instant claim 15 (Entire document, particularly Abstract; Paragraphs 0014, 0018, 0021, 0025m 0045, 0065-0066, 0068 and 0096).
With respect to instant claims 17-20, it is first noted that the polymer bonding layer formed by the “further aliquot” that is “built” on the first substrate during the repeated application and baking process as discussed above, and detailed in Paragraph 0062, reads upon the broadly claimed “polymer member” that is bonded to the inorganic substrate via the “one” or initially-applied thermally-modified polymer layer, and given that Bai clearly discloses that the polymer bonding layer or polymer bonding material is a cyclic olefin polymer material as in instant claims 19-20, Bai clearly discloses a laminate or composite that is produced by the repeated process that anticipates the broadly claimed invention as recited in instant claims 17, 19 and 20.  Additionally, Bai specifically discloses an embodiment wherein the free-standing bonding film includes a bonding layer or bonding material film provided on a polymer base film or polymer carrier film, with an example specifically utilizing a polyethylene terephthalate (PET) film as a base or carrier upon which a bonding film is produced and then laminated to a silicon wafer such that the PET film also reads upon the broadly claimed “polymer member” of instant claim 17 and particularly in “film shape” as in instant claim 18 which is bonded to the inorganic substrate via the “one” thermally-modified bonding layer, thereby anticipating the claimed invention as broadly recited in instant claims 17-18.
Claims 13-15, 17-19 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piel (US2017/0077333).  Piel discloses a polypropylene (PP) composition for producing a layer of a photovoltaic module, particularly a laminated or coextruded layer utilized as a backsheet element of the module, wherein the PP composition provides high thermal stability both during lamination and at end use application such that a formed layer or laminate of the PP composition exhibits minimized or no shrinkage and may be utilized at high lamination temperatures (Abstract; Paragraphs 0023-0026; Claims 10-12),  Piel specifically discloses an example laminate consisting of glass/outer encapsulant film/crystalline silicon wafer/inner encapsulant film/backsheet, formed in a vacuum laminator at elevated temperatures as shown in Table 7, wherein the outer and inner encapsulant films are fast cure ethylene-vinyl acetate (EVA, an olefin (co)polymer) with a thickness of 0.45µm, and the backsheet is a coextruded PP film produced using three extruders with extruder A providing a PP adhesive layer with a thickness of 20µm that contains a minor amount of a maleic anhydride-grafted PP mixed with the PP composition positioned adjacent the EVA inner encapsulant film, and extruders B and C both comprising the PP composition of the invention to provide a 60µm thick layer and a 220µm layer, respectively, for a total thickness of the PP composition of 280µm (Paragraphs 0190-0213), such that the example laminate taught by Piel comprises a silicon substrate, e.g. the crystalline silicon wafer, having bonded thereto, four “thermally-modified polymer layers” formed of olefin polymers, e.g. a first ethylene-vinyl acetate layer as the inner encapsulant film having a thickness of 0.45µm (falling within the range of instant claim 21), a modified polypropylene layer as a thin adhesive layer adjacent the inner encapsulant film, and two layers of the polypropylene composition coextruded with the thin adhesive layer, that are bonded to one another thereby anticipating instant claims 13-15 and 21-22, as well as instant claims 17-19 when equating the backsheet to the “polymer member” of instant claim 17 in a film shape as in instant claim 18, with all of the layers of the inner encapsulant film and the backsheet formed of an olefin polymer as in instant claim 19.
Claims 13-14, 17-18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuda (US2016/0279902).  Yasuda discloses a graphite laminated body (Abstract, Fig. 1) comprising a graphite film (10) (an inorganic substrate of carbon materials as in instant claim 13) laminated to a non-thermoplastic polyimide film (20b) via a thermoplastic polyimide or fluororesin adhesive film (20a) that has thermal bondability (Paragraph 0101) and a thickness of 1-70µm, preferably 2-50µm (Paragraph 0103), with examples utilizing 12.5µm-thick fluororesin layer or a 2µm-thick thermoplastic polyimide layer (falling within the thickness range of instant claim 21, Examples); wherein the melt bonding temperature of the adhesive layer 20(a) is preferably within a range of 200°C to 400°C (Paragraph 0106) and the example laminates are formed under elevated temperature and pressure (Examples).  Hence, the graphite laminated body disclosed by Yasuda anticipates instant claims 13-14, 17-18 and 21 wherein the non-thermoplastic polyimide film (20b) is equated to the second thermally-modified polymer layer of instant claim 14 or the polymer member of instant claim 17 in film shape as in instant claim 18.
Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bacher (DE 10 2012202748 A1, please refer to the attached machine translation for the below cited sections).  Bacher discloses a graphite foil (i.e. an inorganic substrate of carbon materials) and a laminate of the graphite foil with a plastic film made of at least one of the plastics selected from the group recited in Paragraph 0036 including polyolefins and particularly a MYLAR polyethylene terephthalate foil, wherein in one embodiment, the graphite foil and the plastic foil are connected to one another without adhesive, for example, by partially melting or sintering the plastic foil onto the graphite film (Paragraph 0038, reading upon “one or a plurality of thermally-modified polymer layers”), thereby laminating the graphite foil to the plastic foil under heat and pressure to form a composite foil (Paragraph 0060).  Hence, the composite foil taught by Bacher formed by partially melting or sintering the plastic foil onto the graphite film anticipates the claimed composite of instant claim 13.
Claims 13, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miura (JP2006003196A, please see the attached machine translation for the below cited sections).  Muira discloses a method of evaluating the chemical change of state of a resin during a curing process wherein one example utilizes a thin film of polyamic acid having a thickness of 2µm coated on a germanium substrate as a sample (1) that is subjected to heat treatment at a temperature of 300°C to imidize the polyamic acid, and thus the thermally-cured sample disclosed by Muira comprises a germanium substrate, i.e. an inorganic substrate as in instant claim 13 and particularly of germanium as in instant claim 22, and a thermally-cured 2µm-thick polyimide layer thereon, i.e. one or at least a first thermally-modified polymer layer bonded to the inorganic substrate as in instant claim 13 and particularly as in instant claim 21 (Paragraph 0037 and 0039), anticipates instant claims 13, 21 and 22.
Claim Rejections - 35 USC § 103
Claims 13-15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Asoh (US2021/0189569).  As discussed in the prior office action, Asoh discloses an adhesion laminate of a treated polymer and an adherend such as a metal or ceramic substrate, wherein a polymer molded body, such as a polymer film, is surface treated with halogen oxide radicals, at normal temperature or with heating, to oxidize the polymer surface thereby providing oxygen functional groups thereon to improve adhesion of the polymer to an adherend allowing the surface-treated polymer and the adherend to be easily adhered to each other without a primer or adhesive under pressure and/or heat such that the invention taught by Asoh includes a composite of “thermally-modified polymer layer and inorganic substrate, wherein one or a plurality of thermally-modified polymer layers are bonded to an inorganic substrate” as broadly recited in instant claim 13 (Entire document, particularly Abstract; Paragraphs 0035-0037, 0055, 0075, 0083, 0088, 0092, 0117-0121, 0136-0137, and 0142-0143).  Asoh also teaches that the adherend is not particularly limited and that non-limiting examples of the adherend to be adhered to the treated polymer include those as recited in Paragraph 0136 including “metal, ceramic, another polymer, glass, cloth, and paper as mentioned above” (emphasis added); with non-limiting examples of the ceramic including silicon carbide, i.e. a combination of silicon (a “semimetal” recited in the instant specification and claims) and a carbon material thereby reading upon the broadly claimed “inorganic substrate…of semimetals and carbon materials, and combinations thereof” (emphasis added) as broadly recited in instant claim 13, and given that Asoh generally considers the Group 14 (semimetal) elements of germanium, tin and lead as well as the Group 15 (semimetal) elements of arsenic, antimony, and bismuth to be metals as evidenced by Paragraph 0123 such that one having ordinary skill in the art would have clearly considered the term “metal” in Asoh, including with respect to the “metal” adherend of Paragraph 0136, to include “semimetals” as recited in instant claim 13 and particularly germanium as recited in instant claim 22 and specifically disclosed by Asoh as a Group 14 “metal”, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize any of the materials disclosed by Asoh, including any “metal” as disclosed by Asoh which encompasses “semimetals” such as germanium, as the adherend to which the “thermally-modified polymer layer” is adhered.  Hence, the claimed invention as recited in instant claims 13 and 22 would have been obvious over the teachings of Asoh given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With respect to instant claims 14 and 17-20, Asoh discloses that various combinations of polymer and adherends may be utilized to produce the adhesion laminate with one embodiment comprising a polymer layer sandwiched between two metal plates as adherends with an example utilizing a single altered polypropylene film (Example 5) and another example utilizing two altered polylactic acid films that are each adhered to a metal plate and then laminated together with the polymer surfaces facing each other and sandwiched between the metal plates such that one of the treated polymer films would read upon the claimed one or first thermally-modified polymer layer of instant claims 17 or 14, respectively, and the other treated polymer film would read upon the claimed polymer member in film shape of instant claims 17-18 or second thermally-modified polymer layer of instant claim 14, respectively, (Example 6); and given that Asoh discloses that the polymer to be treated is not particularly limited, with specific preference to polyolefins as disclosed in Paragraphs 0048-0051 and utilized in the examples, reading upon instant claim 19, as well as cycloolefin polymer as recited in Paragraphs 0051-0053 and utilized in the examples, reading upon instant claim 20, the claimed invention as broadly recited in instant claims 14 and 17-20 would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention based upon the teachings of Asoh given again that the “semimetals” of Group 14, particularly germanium, tin and lead, are considered metals by Asoh and thus the use of any of these metals or “semimetals” for the metal adherend in any of the combinations or examples would have been obvious to one having ordinary skill in the art, particularly given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results (Entire document, particularly Paragraphs 0048-0053; Examples, Tables 3, 11, and 14-32; Figs. 8-9).
With respect to instant claim 15, although Asoh discloses examples wherein two treated polymer films are attached to one another as summarized in Tables 23-26 and 29-32, as well as examples wherein a treated polymer film or a pair of treated polymer films are bonded between two metal adherends as shown in Figs. 8-9, Asoh does not specifically disclose an embodiment wherein the adhesion laminate comprises three thermally-modified polymer layers as in instant claim 15.  However, given that Asoh clearly discloses that the adherends may be metal or another polymer, and that the polymers to be surface treated may be used in combination with other polymers (Paragraphs 0151-0158) with examples treating both adhering polymer surfaces, one having ordinary skill in the art would have been motivated to utilize any number of treated polymer film layers in the adhesion laminate and/or to substitute a treated polymer adherend for one of the metal adherends in the adhesion laminate shown in Fig. 9 thereby providing a laminate comprising a metal adherend and first, second and third thermally-modified polymer layers as in instant claim 15 based upon the intended end use of the adhesion laminate taught by Asoh.  Hence, the claimed invention as recited in instant claim 15 would have been obvious over the teachings of Asoh given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
With respect to instant claim 21, Asoh does not limit the thickness nor the shape of the polymer to be adhered to the adherend and broadly recites that the polymer may be in a desired shape such as a sheet, film, plate, etc. (Paragraph 0055) with most of the “plates” in the examples having a thickness of 1mm and most of the “films” in the examples having a micron-order thickness of 200µm or 300µm, and given the absence of any clear showing of criticality and/or unexpected results with regard to the claimed thickness range, it would have been obvious to one having ordinary skill in the art to utilize a “film” having a micron-order thickness and/or to determine the optimum “film” thickness for a particular end use of the polymer and laminate taught by Asoh wherein film thicknesses similar to those of Asoh would have been obvious to having ordinary skill in the art, thereby rendering instant claim 21 obvious over Asoh.
Response to Arguments
Applicant's arguments filed 5/27/2022 have been considered but are moot in view of the new grounds of rejection presented above and the additional discussion regarding the teachings of Asoh as applied to the amended and new claims.  With respect to Asoh, the Applicant argues that “[a]ccording to Asoh, the adherend to the polymer after surface treatment includes metal, ceramic, another polymer, glass, cloth, and paper; the metal includes aluminum, nickel, iron, gold, silver, copper, and alloys such as duralumin, high tensile steel, and stainless steel; the ceramic includes zirconia, aluminum oxide, ferrite, barium…titanate, boron nitride, silicon carbide, silicon nitride, and steatite”, referring to Paragraph 0136 of Asoh, and thereby arguing that Asoh allegedly does not describe an inorganic substrate which is selected from the group consisting of semimetals and carbon materials, and combinations thereof as recited in amended claim 13.  The Applicant also argues that with respect to instant claim 21, Asoh describes a polypropylene film having a thickness of 200 microns (0.2mm) and a PLA film having a thickness of 300 microns (0.3mm) while in the Examples section of the present specification, an example is described utilizing a film thickness of 23 nm in order to adhere a polymer to an inorganic substrate, and that thus new claim 21 is also not anticipated nor obvious over the previously cited prior art including Asoh.  However, the Examiner respectfully disagrees and first notes that the term “semimetals” as utilized in the instant claims and specification has not been provided any special definition by the Applicant and hence has been given its broadest reasonable interpretation consistent with the interpretation that those skilled in the art would reach.  Thus, although the Applicant recites that “the semimetal includes silicon, germanium, etc.” in Paragraph 0014 of the specification as filed, the term “semimetals” has not been limited to just silicon and germanium and would include other “semimetals”, particularly given the recited “etc.”, wherein known “semimetals” (often also referred to as “metalloids” given that the broad term “semimetal” may include chemical compounds and not just chemical elements) include arsenic, antimony, selenium, tin, boron, tellurium, bismuth and even graphite (an allotrope of carbon) and surprisingly aluminum as evidenced by the attached articles to Vernon (Which Elements Are Metalloids?, Entire document), Helmenstine (Semimetals or Metalloids, Entire document), and the Wikipedia article entitled Semimetal (Entire document), with Vernon specifically noting aluminum as an element occasionally identified as a metalloid (see Vernon section entitled “Survey of Elements Commonly Recognized as Metalloids”); and given that Asoh clearly states that the list of adherend materials in Paragraph 0136 is not limiting and includes silicon carbide as a non-limiting example of a ceramic adherend as well as “metal” in general beyond the non-limiting example metals such as aluminum recited in Paragraph 0136, wherein as evidenced by Paragraph 0123 of Asoh, the term “metal” in Asoh includes “semimetals” such as germanium, tin, arsenic and antimony, Applicant’s arguments with regard to the inorganic substrate of “semimetals and carbon materials” are not persuasive.  
In terms of the thickness of the polymer layer, although Applicant’s examples utilize a spin-coated cycloolefin polymer layer having at thickness of 23 nm as a first thermally-modified polymer layer, the instant specification broadly recites in Paragraph 0043 of the specification as filed that “the thickness of the polymer layer such as first polymer layer may be any thickness enabling the obtained thermally-modified polymer layer to provide good joining between the inorganic substrate and the polymer member, and the thickness may be, for example, 1 nm or more, 5 nm or more, or 10 nm or more, and may be 100 µm or less, 30 µm or less, or 10 µm or less” (emphasis added), and given that “good joining between the inorganic substrate and the polymer member” (e.g. adhesion strength) depends not only upon the thickness of the polymer layer but also the materials utilized for the inorganic substrate, polymer member, as well as the polymer layer, Applicant has provided no clear showing of criticality and/or unexpected results with respect to the claimed thickness range as recited in new claim 21 and thus Applicant’s arguments with respect to the thickness are not persuasive.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        July 29, 2022